On Further Motion for Rehearing.
In disposing of the motion for rehearing filed by appellants we failed to dispose of the cross appeal of the State of Texas against cross appellee, Thomas O'Connor. The District Court sustained general demurrer of O'Connor as against *Page 358 
the allegations of the petition of the State of Texas. Under our view of the case, as reflected in our opinion upon the former motion for rehearing, O'Connor was liable for taxes on the 7/32nd mineral interest Therefore the District Court erred in sustaining his general demurrer and, as between the State of Texas and O'Connor, the order of this Court will be that the motion for rehearing filed by the State be sustained; the previous judgments will be set aside and judgment is here and now rendered in favor of appellants Quintana Petroleum Company and Humble Oil and Refining Company and reversed and remanded as between the State of Texas and Thomas O'Connor.
All parties are granted fifteen days in which to file motions for rehearing.
The motion for rehearing and to certify of appellee Thomas O'Connor is overruled.